In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00331-CR

DANIEL YOUNGBLOOD, Appellant              §    On Appeal from the 355th District Court

                                          §    of Hood County (CR13611)

V.                                        §    June 27, 2019

                                          §    Per Curiam

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The trial court’s judgment, the incorporated

order to withdraw funds, and the amended bill of costs are modified to delete

cumulative costs of $262—$45 from the “Capias Warrant Fee,” the entire “Conveying

Witness Fee—Out of County” of $90, the entire “Restitution Fee” of $12, and $115

from the “Summoning Witness Fee”—leaving total amended costs at $424 without

considering any payment by Appellant Daniel Youngblood. It is ordered that the
judgment of the trial court and the order to withdraw funds incorporated therein are

affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM